JAMES CANN, Judge.
Claimant, Mrs. Carter O. Byard, seeks reimbursement in the amount of $197.27, which sum she was obliged to pay for repair to her automobile damaged by rocks and debris thrown by blasting operations on Hubbard’s Branch road, a secondary route of the state road commission, in Wayne county, West Virginia.
The record submitted to this court reveals that the claimant, on the 19th day of September, 1950, was operating her 1949 Ford sedan over and along said road and as she approached the place where the employes of respondent were reconstructing certain sections of said road, and were using dynamite to make a new cut, she was halted by a flagman stationed for the purpose of halting trafiic while the blasting was occurring. After a blast had been shot claimant was signaled and advised by the flagman to proceed and when she had traveled a short distance a second blast was shot which threw rock and debris over her automobile, damaging the top to the hood and side thereof which necessitated the expenditure of $197.27, for repairs.
From the accident report form prepared and filed by the respondent it appears that this accident was caused by improper flagging. From the report made by E. C. Fields, foreman for the Wayne county maintenance department of respondent, it appears that either the flagman or the employe in charge of blasting made the mistake which caused the damages to claimant’s automobile, otherwise this accident would not have happened.
From the whole record we conclude that the employes of the respondent working on the project above mentioned were at *14fault and were solely responsible for the damages claimed in this case.
The respondent concurs in claimant’s claim for damages and the same is approved by the attorney general. We therefore make an award in favor of claimant, Mrs. Carter O. Byard, for the sum of one hundred ninety-seven dollars and twenty-seven cents ($197.27).'